Dublique Démocratique du Congo

s Tsangi, le 24 septenbre 2015

Y

Na 469. 5/MIN/AFF.F/0TI/TSH0.1/409/45

» Ministère des Affaires Foncières

Direction des Titres Immobiliers
Circonscription Foncière de T shopo Len Transmis copie pour information à :
Division des Titres Lumobili are - Monsieur le Directeur Chef de
Service des Titres Inmnobilierse-
LS ANGL. Monsieur lt Bausgmeste dtdal dministrateur
Cenrmme de Territoire &e Yabhuna+—

4 À v/0. u/we 26/060/045 pU 29/ 07/ Monsieur le Chef de Division
s “ 045. du Cadastre : Tehopo 1.
: Projet Contrat d'Emphytéose à T9 À N Q 1...
barcelle n° : S.R.637.— |
“mmmr : Territoire de Tahuma+- a Monsieur le Pirecteur Général êe
: Localité Yamolota Ve la Société Plantationa et."

Huileries au Songo SA (PHC)
àkKkINSHASA.

J'ailhonneur de vous faire parvenir, Sous ce pli, avec prière de bien vouloir me le retourner dûment

— signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° SeRe657.e ,

Située dans le Couuqune. Territoire de Yabhum Localité Yamolota V:

queVous occupez en vertu de :Certificat à'Énregistrenent Vol: CK.99 Folio 136--
du vingt-quatre août mil meuf cent cinqueante=-cinqe

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
et répartie comme suit :

“Prix de référence du terrain FG 91.602,00

= Taxe d'établissement du contrat | XXXXXXXAXXXXX

= Taxe de PV. de mise en valeur F6 15 +920, 00

= Taxe de Certificat d'enregistrement : #0 7.740,00

- Note d'usage . XXXXXXXXXEXXX

= Frais de mesurage et bornage . F6 22.110,00

- Frais de consultation 7, JR: ?E 950; 00

- Frais croquis | MXXNAXANANANX

- Occupation provisoire .  XXXXXXXXXXXXX
Loyendu 24/09. ou 31/12/2013 18.321,00
TOTAL FG 17 0.676 ,00

À DEDUIRE : montant déjà payé suivant quittance n° 0 6 ?- 9 +9 du LT 14 e Lo: AS...

TOTAL FF. FR.676, 00 Es

Montant que je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
Immobiliers de Tshopo I à IRAN ou au compte n° 11.050/1524 auprès de la Banque
Centrale du Congo à KI: |
La quittance qui ou sera déliv x 2e € ‘être présentée ou transmise en communication en yrème *

temps que les deux & Néire: "eu Qont d Emphytéose endeans le mois de la her à. dk, "à

Lg Re

. présente lettre, sinai Q q 1e 4 Se ù dinte. + AR Re |
| NN ANNE
Veuillez agréer, , l'assurance de ma PTE: $ A:

La . RE #:
“ AT ESS up. or

